Case 3:20-cv-02493-D-BN Document 3 Filed 08/24/20 Pagei1of1i2 PagelD 4
PETITION FOR WRIT OF HABEAS CORPUS: 28 USC §2254 (Rev. 9/10)

ADOPTED BY ALL FEDERAL COURTS IN TEXAS . NORTH ST! CT CourT
FILED" OF Tx.
IN THE UNITED STATES DISTRICT COURT _ 2020 AUG 24 AM II: 23

FOR THE Northen! DISTRICT OF TEXAS cepyry cy ep ¥
eee
D allas DIVISION

 

. A Wo. iu Pp Ob ENTION FOR A WRIT OF HABEAS CORPUS BY

Uni le j ¢ A PERSON IN STATE CUSTODY
wiled Stales Maaine Co | |
DONOVAN Un doacstng Offun Thehey+ Cou Shere Cop

 

 

— Jo ovaRth Lae 186 22ceu
Ol6.8. & elix Ale. Cond GN lOO G4 Wh hth ,V-etas Vole —
PETITIONER ! CURRENT PLACE OF CONFINEMENT

(Full name of Petitioner)

T ARKANE C ounly Sheriff PRISONER ID NUMBER

100 24 Cartas Soren . ;
Sherif Wl ay bourne $-20CV2493-D
RESPONDENT CASE NUMBER

(Name of TDCJ Director, Warden, Jailor, or (Supplied by the District Court Clerk)
authorized person having custody of Petitioner)

 

 

 

 

INSTRUCTIONS - READ CAREFULLY

 

1, The petition must be legibly handwritten or typewritten and signed and dated by the petitioner,
under penalty of perjury. Any false statement of an important fact may lead to prosecution for
perjury. Answer all questions in the proper space on the form.

2. Additional pages are not allowed except in answer to questions 11 and 20. Do not cite legal
authorities. Any additional arguments or facts you want to present must be in a separate
memorandum. The petition, including attachments, may not exceed 20 pages.

3. Receipt of the $5.00 filing fee or a grant of permission to proceed in forma pauperis must occur
before the court will consider your petition.

4. If you do not have the necessary filing fee, you may ask permission to proceed in forma pauperis.
To proceed in forma pauperis, (1) you must sign the declaration provided with this petition to
show that you. cannot prepay the fees and costs, and (2) if you are confined in TDCJ-CID, you
must send in a certified In Forma Pauperis Data Sheet form from the institution in which you are
confined. If you are in an institution other than TDCJ-CID, you must send in a certificate
completed by an authorized officer at your institution certifying the amount of money you have

filing fee, then you must pay the filing fee.

on deposit at that institution. If you have access or have had access to enough funds to pay the

 
Case 3:20-cv-02493-D-BN Document 3 Filed 08/24/20 Page 2of12 PagelD5

5. Only judgments entered by one court may be challenged in a single petition. A separate petition
must be filed to challenge a judgment entered by a different state court.

6. Include all of your grounds for relief and all of the facts that support each ground for relief in this
petition.

7. Mail the completed petition and one copy to the U. S. District Clerk. The “Venue List” in your
unit law library lists all of the federal courts in Texas, their divisions, and the addresses for the
clerk’s offices. The proper court will be the federal court in the division and district in which you
were convicted (for example, a Dallas County conviction is in the Northern District of Texas,
Dallas Division) or where you are now in custody (for example, the Huntsville units are in the

Southern District of Texas, Houston Division).

8. Failure to notify the court of your change of address could result in the dismissal of your case.

 

PETITION

What are you challenging? (Check all that apply)

Oo A judgment of conviction or sentence, (Answer Questions 1-4, 5-12 & 20-25)
probation or deferred-adjudication probation.
O A parole revocation proceeding. (Answer Questions 1-4, 13-14 & 20-25)
O A disciplinary proceeding. (Answer Questions 1-4,15-19 & 20-25)

E Other: OFS) UN dor Cover offi (Answer Questions 1-4, 10-11 & 20-25)

, All petitioners must answer questions 1-4:
Note: In answering questions 1-4, you must give information about the conviction for the sentence you

are presently serving, even if you are challenging a prison disciplinary action. (Note: If youare challenging
a prison disciplinary action, do not answer questions 1-4 with information about the disciplinary case.
Answer these questions about the conviction for the sentence you are presently serving.) Failure to follow
this instruction may result in a delay in processing your case.

|
|
1. Name and location of the court (district and county) that entered the judgment of conviction and
7 sentence that you are presently serving or that is under attack: _ Shen ff lay howurne

 

T ARR ANH County Shert's tet
Tadhant Count Tx tert

 

 

2. Date of judgment of conviction: UNK iow
3. Lengthofsentence: praidiftercan
4, Identify the docket numbers (if known) and all crimes of which you were convicted that you wish

to challenge in this habeas action: Lt mMmun rt Derense full Pakdow
by (3) thee Gove ANoa's, Gou Richard fhos Gou Gel Bush 4 Goy B Korey

 

 

-2-

 
Case 3:20-cv-02493-D-BN Document 3 Filed 08/24/20 Page 3of12 PagelD 6

Judgment of Conviction or Sentence, Probation or Deferred-Adjudication Probation:

5. What was your plea? (Check one) O Not Guilty O Guilty O Nolo Contendere
6. Kind of trial: (Check one) © Jury O Judge Only

7. Did you testify at trial? OYes ONo

8. Did you appeal the judgment of conviction? OYes ONo

9. If you did appeal, in what appellate court did you file your direct appeal?

 

Cause Number (if known)

 

What was the result of your direct appeal (affirmed, modified or reversed)?

What was the date of that decision?

 

If you filed a petition for discretionary review after the decision of the court of appeals, answer the
following:

Grounds raised:

 

 

Result:

 

Date of result: Cause Number (if known):

 

If you filed a petition for a writ of certiorari with the United States Supreme Court, answer the
following:

Result:

 

Date of result:

 

10. Other thana direct appeal, have you filed any petitions, applications or motions from this judgment
in any court, state or federal? This includes any state applications for a writ of habeas corpus that

you may have filed. W’Yes ONo

11. If your answer to 10 is “Yes,” give the following information:
Name of court: Te Cour t oO £ CRi mi nied Appeals
Nature of proceeding: Habeas Congas IT mmuni A. Deoleuy

Cause number (if known): Un KMouwN

 
12.

-20- -D- Fl (24/20 Page4ofi2 PagelD 7
CaTSate Ghontnaay i is yea) yor filed fhe petition application or motion as shown bya file-stamped

date from the particular court: uly i BOD
Grounds raised: L (legal Sei Zuker of OS. Gov + Or opRr
Without TuAals prudence

Date of final decision:

 

What was the decision?

 

Name of court that issued the final decision:

 

As to any second petition, application or motion, give the same information:

 

Name of court:

 

Nature of proceeding:

 

Cause number (if known):

 

Date (month, day and year) you filed the petition, application or motionas shown by a file-stamped
date from the particular court:

 

Grounds raised:

 

 

Date of final decision:

 

What was the decision?

 

Name of court that issued the final decision:

 

If you have filed more than two petitions, applications, or motions, please attach an additional
sheet of paper and give the same information about each petition, application, or motion.

Do you have any future sentence to serve after you finish serving the sentence you are attacking
in this petition? OYes SNo

(a) If your answer is “yes,” give the name and location of the court that imposed the sentence
to be served in the future:

 

 

(b) Give the date and length of the sentence to be served in the future:

 

 
CaaS 3:20 ve For filed? Ot doo ot Matera th | 1 3 tS Hention a Sckitg the jadgment for the

sentence you must serve in the future? O Yes ONo

Parole Revocation:

13,

14.

Date and location of your parole revocation:

 

Have you filed any petitions, applications, or motions in any state or federal court challenging your
parole revocation? 0 Yes O No

If your answer is “yes,” complete Question 11 above regarding your parole revocation.

Disciplinary Proceedings:

15.

16.

17.

18.

19.

For your original conviction, was there a finding that you used or exhibited a deadly weapon?
O Yes O No

Are you eligible for release on mandatory supervision? OYes ONo

Name and location of the TDCJ Unit where you were found guilty of the disciplinary violation:

 

Disciplinary case number:

 

What was the nature of the disciplinary charge against you?

 

Date you were found guilty of the disciplinary violation:

 

Did you lose previously earned good-time days? OvYes O No

If your answer is “yes,” provide the exact number of previously earned good-time days that were
forfeited by the disciplinary hearing officer as a result of your disciplinary hearing:

 

Identify all other punishment imposed, including the length of any punishment if applicable and
any changes in custody status:

 

 

 

Did you appeal the finding of guilty through the prison or TDCJ grievance procedure?
O Yes O No

If your answer to Question 19 is “yes,” answer the following:

Step] Result:

 
Case 3:2G,G¥s Qe Feesatt: BN Document 3 Filed 08/24/20 Page 6éof12 PagelD9

 

Step 2 Result:

 

Date of Result:

All petitioners must answer the remaining questions:

20. __ For this petition, state every ground on which you claim that you are being held in violation of the
Constitution, laws, or treaties of the United States. Summarize briefly the facts supporting each
ground. If necessary, you may attach pages stating additional grounds and facts supporting them.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust your available state-

court remedies on each ground on which you request action by the feder . Also, if you fail

to set forth all the grounds in this petition, you may be barred from presenting additional grounds

at a later date.

 

A. GROUNDONE:_ Due PRocess of hay

 

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Failure +o Give on abrde CY due Process
Of Aay GiO Dots base has cleanly. my
MA. FL. Govan CME) -Pricd untilit, bet gn
Whe Capt tlt thten Failed tog Goadet Tidid
Pawhih is IN subordanuk 40 Surisoruoance Lay)

B. GrounpTWo:_T"/legalh Kestkained (ifhout 4k, Lint
Li bends, and Puksu't oF bla api we SS

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
din Konto ven _' er

TT C“S,AUG, O65 ©K3 Donovan EAL. Cowgy
LS be ig held wi fout Life, Lomb , L,berty and
the Pursuit of Haygi ess Being Lhe gally Re strayed
Wrhout open Turis prude nice zt Qar Loe of 5 hades
M Ahi Ne Arp tropentl ad Full petty WA Last So Vegas

 

 

 
21.

COBROOND TARE LO wine Ay BeCEaAeP ParcOes GAC S

Camelbak Swat Tachcal Command Hi gh CRIME ya) New Sense,
Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
Sheriff lau Lourve was Nohfied that I Gd
Lonovan Fil. Cowen My mail that [Command
The Oak mal" star-Telegran Neos also fosted
that Lam aN Conmanding offiwr Tan Ellegals
Contin by Hide Crime
GROUNDFOUR:__Jo/4¢ca/A. Search gwd GerzuRe
of United Goverment (Roper ty wither: SUMS Pradewep
Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
SAG has been repue sted Upor inteke Tarrant, &,
Dede base Knows for the Last “Ub Vearts
mag Commadant Mk Amos U.Seme. Paid Fuy/
Petty FoR (utrent + PAIOK. Service, JT f/lega/
Search Gad Setegne OF US Gowkmend Yo Roperty
Relief soughtinthispetition: TN-ualtive Kelie— arid that

Gll Date basis Be known tAAk DC an ty
(£5) Unckek CoyeR foR the Fuluae . Wisse

res, B. OBAms Keguest thal al) unde Lovet
CB AQ Lobuhhe Duk Sees,

 

 

 

 
22. CAHave YY PRAT led 2 FHPA Rabede LAHSA SAackr ee US Gabe cotton, pape

23.

24.

25.

revocation, or disciplinary proceeding that you are attacking in this petition? OYes

If your answer is “yes,” give the date on which each petition was filed and the federal court in
which it was filed. Also state whether the petition was (a) dismissed without prejudice, (b)
dismissed with prejudice or (c) denied.

 

 

If you previously filed a federal petition attacking the same conviction and such petition was
denied or dismissed with prejudice, did you receive permission from the Fifth Circuit to file a

second petition as required by 28 U.S.C. § 2244(b)(3) and (4)? + OYes ONo

Arg any of the grounds listed in question 20 above presented for the first time in this petition?
Yes O No

If your answer is “yes,” state briefly what grounds are presented for the first time and give your
reasons for not presenting them to any other court, either state or federal.

Mister Pees, OBAMA Ask us +o Tabuhy oursetiy
Pin Ss Com *1Q nt ane TF Amok Aidu# fag 70
Lall Fe the unt! 'YO yeas ol StRAWOS

Do you have any petition or appeal now pending (filed and not yet decided) in any court, either
state or federal, for the judgment you are challenging? }-Yés O No

If“yes,” identify each type of proceeding that is pending (i.e., direct appeal, art. 11.07 application,
or federal habeas petition), the court in which each proceeding is pending, and the date each
proceeding was filed. Just 2-070

2

 

Give the name and address, if you know, of each attorney who represented you in the following
stages of the judgment you are challenging:

(a) At preliminary hearing:

 

(b) Atarraignment and plea:

 

(c) At trial:

 

(d) Atsentencing:

 

(e) On appeal:

 

(f) In any post-conviction proceeding:

 

 
Caggy3: 206 is appeal tony thy R ruling agan ains St you BS sd 2 BOst-conviction proceeding PagelD 12

 

Timeliness of Petition:

26.

If your judgment of conviction, parole revocation or disciplinary proceeding became final over one
year ago, you must explain why the one-year statute of limitations contained in 28 U.S.C. §
2244(d) does not bar your petition.'

The US. President OBAMA said aul @£5)

UNcerA CoyekR and gl Wie Squadton show
then ACCountoble

 

 

 

' The Antiterrorism and Effective Death Penalty Act of 1996 (*“AEDPA”), as contained in 28 U.S.C. § 2244(d),
provides in part that:

(1) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the expiration of
the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation of the
Constitution or laws of the United States is removed, if the applicant was prevented from filing by
such State action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme Court, if
the right has been newly recognized by the Supreme Court and made retroactively applicable to
cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been discovered
through the exercise of due diligence.

(2) The time during which a properly filed application for State post-conviction or other collateral review with
respect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation
under this subsection.

 
. - -D- | O e f12 PagelD 13
CaSiyepeterys, Petitioner Phays that Sehr a hm he relief ta Which he may be entitled.

 

Signature of Attorney (if any)

 

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct
and that this Petition for a Writ of Habeas Corpus was placed in the prison mailing system on

Ay Gut sf x , xOI0 (month, day, year).

Executed (signed) on uy ge sf 5 2O PO (date).

Signature of Petitioner (required)

Fehx Avie COW GAL OLS LAS OTR”
Petitioner’s current address: TAR Zant Count. Dail Treas
[OO WN. lLerraar” CEY 764822
Fert WOLtK TAS Pel%e

 

OS -10-

 
age 11 0f 12 PagelD 14

                        

 

 

 

  

[alt lygtecrcsccecly fel fof tetany wt Vaibnepue hom, semegeres
aii tt’ oD ao Lf
eeKph/ tut PD
Spel 4O A WMERY SS At Yor prin PEPT
X'S f2 WOH
47 Ag

ZL! ror) tf
! ¥eLebye yA O0/
aR LPP? 64 CSL VYFLAGS frail am, YNaz
eS ee ae ase POD SAA MAYS Synod yay vo L
Smonmuagconsosn EMER OOD 7d ARON WAY PLP wp)? ED
Sy aay 0 SAV) PAAIMELL Fees PHIL)

et i ie ian

 

 

0202 61 ONV S6s66E1000

 

 

 
Case 3:20-cv-02493-D-BN. Document 3 Filed 08/24/20 Page 12o0f12 PagelD 15

TARRANT COUNTY JAIL MAILROOM

  

 
